Citation Nr: 0841254	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
hand injury scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in August 2007.  A copy of the transcript 
of that hearing is of record.  In October 2007 the Board 
remanded the claim for additional evidentiary development, to 
include a contemporaneous VA examination which was conducted 
in July 2008.  

Upon rating decision in September 2008, the noncompensable 
rating in effect for a left hand injury scar was increased to 
10 percent, effective December 31, 2003.  Service connection 
was also granted for a scar of the left fourth finger PIP 
joint and for left wrist deformity, scaphoid, as secondary to 
the left hand injury.  Separate 10 percent ratings were 
granted, effective December 31, 2003.  

The veteran continues to argue that an increased rating is 
warranted for his left hand injury scar.  A specific notice 
of disagreement has not been submitted as to the recently 
established service-connected disabilities of a scar of the 
left fourth finger PIP or left wrist deformity.  Those issues 
have not been certified for appellate consideration and are 
not currently on appeal.  They will not be addressed in this 
decision.  


FINDING OF FACT

The left hand injury scar is manifested by subjective 
complaints of pain and tenderness and is measured as a 6.5 x 
0.2 centimeter (cm) scar extending from the radial aspect of 
the hypothenar eminence and extending in a curved fashion 
distally along the inferior border of the hypothenar eminence 
to the palm itself; there is slight adherence to underlying 
tissue, but the scar is not unstable and without frequent 
loss of covering of the skin over the scar such as from 
ulceration or breakdown of the skin.  There is minimal to 
moderate depression the service contour of the scar on 
palpation, and it is not superficial.  It is deep with 
underlying soft tissue loss and damage, but there is no 
inflammation, edema, or keloid formation.  There is no 
limitation of motion or limitation of function caused by the 
scar.  The veteran considers the scar disfiguring.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left hand injury scar are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801-7804 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in April 2004 and October 2007 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
October 2007 and October 2008.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based n the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establish entitlement to an 
increased compensable -e.g., competent lay statement 
describing symptoms, medical and hospitalization records, 
medical statement, employer statement, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the October 2007 and October 2008 RO letters notified 
the veteran that his disability rating would be determined by 
applying relevant DCs, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent, and that VA would consider evidence that 
documented the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on his employment.  There was no reference, however, 
to the diagnostic criteria for establishing a higher rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements, as well as the 
testimony provided by him at his August 2007 personal 
hearing, demonstrate this awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and reasons as to why a higher rating was not 
warranted under that criteria were identified.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected PTSD since the claimant was last examined.  
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326 
(2008).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increased rating.  38 C.F.R. § 3.159(c)(4) 
(2007).  There is no objective evidence indicating that there 
has been a material change in the veteran's condition since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough, the examinations in 
this case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326 (2008).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders, 
supra.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, to specifically 
include that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of this information in a 
letter dated in October 2008.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
Furthermore, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claims was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2008).

Scars

DC 7800 provides that disfigurement of the head, face, or 
neck, where shown by one characteristic of disfigurement 
warrants a 10 percent rating.  Note (1) provides that the 
eight characteristics of disfigurement are: scar five or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Note (2) states: Rate tissue 
loss of the auricle under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 (anatomical loss of 
both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  38 C.F.R. § 4.118, DC 7800 (2008). 

DC 7801 directs that scars other than on the head, face, or 
neck that are deep or cause limited motion are evaluated as 
10 percent disabling for areas exceeding 6 square inches, 20 
percent disabling for areas exceeding 12 square inches, 30 
percent disabling for areas exceeding 72 square inches, and 
40 percent disabling for areas exceeding 144 square inches.  
Notes following the rating criteria explain (1) scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk, 
will be rated separately and combined in accordance with 38 
C.F.R. § 4.25, and (2) a deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

DC 7802 provides that scars other than head, face, or neck 
scars that are superficial and do not cause limited motion 
will be rated as 10 percent disabling for areas of 144 square 
inches or greater. Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2008).

DC 7803 notes that unstable superficial scars are evaluated 
as 10 percent disabling.  Note (1) following indicates that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2007).  The 
next criteria, that of DC 7804, provides that superficial 
scars that are painful on examination are rated as 10 percent 
disabling.  Note (1) following states that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) states that in this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).  Finally, DC 7805 directs that other 
scars shall be rated on the limitation of function of the 
affected part.  38 C.F.R. Part 4 (2008).

Background

In May 2004, the veteran underwent a VA examination.  The 
examination report noted that his medical history included 
sustaining several cuts of the left hand, to include the 
flexor tendon of the ring finger.  He reported that he was 
not able to fully extend the proximal and distal 
interphalangeal joints of this finger.  Physical exam 
revealed a 5 cm scar at the proximal aspect of the thenar 
muscle.  There was another scar that was 2 cm long on the 
ventral aspect of the ring finger at the proximal, middle, 
and distal joints.  The scars were very faint.  There was a 
flexion deformity of the ring finger at the proximal and 
interphalangeal joints.  There was lack of 30 degrees of full 
extension at the proximal interphalangeal joint and 10 
degrees of full extension at the distal interphalangeal 
joint.  Flexion was within normal limits.  X-ray of the left 
hand showed very subtle bowing of the left small finger 
metacarpal.  Other than the ring finger, there was very mild 
scapholunate widening relative to the carpal articulations in 
the fingers.

A private examiner reported in August 2004 that the veteran 
had complained of severe wrist pain in June of that year.  
His August 2004 examination of the hand noted the scars as 
summarized above.  He also found marked tenderness at the 
base of the left thumb when pressing on the proximal 
interphalangeal joint.  In addition, there was muscle wasting 
due to previous scarring and resection of that muscle.  He 
also found that the ring finger of the left hand had 
absolutely no sensation.  Left grip strength was only 75% of 
that in the right.  The veteran reported that he experienced 
cramps after using the left hand for any length of time.

When examined by VA in February 2006, an elliptical scar 2 
1/4 inches in length by 1/16th of an inch in width, extending 
from an area just medial to the thenar eminence around to the 
skin overriding the first carpometacarpal joint was noted.  
There was another scar on the left ring finger.  It was a 
scar in zigzag fashion, representing surgical closure of 
flexor tendon repair.  It measured 2 1/2 inches extending 
from the distal phalanx to the proximal interphalangeal 
joint.  There was another small scar over the medial aspect 
of the left wrist.  It was a longitudinal scar, 1 inch in 
length by 1/16th of an inch.

There was no pain in the scars on examination, and there was 
no adherence o the underlying tissue.  The texture of the 
skin was not atrophic, shiny, or scaly.  The scars were not 
unstable, and there was no ulceration or breakdown of the 
skin.  There was no elevation or depression on the surface 
contour of the scar on palpation, but there was a little 
puffiness over the middle portion of the zigzag scar on the 
left ring finger.  The examiner noted that the scars were 
superficial, with no loss of tissue or tissue damage.  There 
was no inflammation and no edema surrounding the skin.  There 
was lack of full extension of the left ring finger secondary 
to flexor tendon repair.  X-rays of the left hand showed 
degenerative joint disease (DJD) in the proximal and distal 
interphalangeal joints of all digits of the left hand.  The 
left wrist showed an irregularity to the neck of the scaphoid 
possibly secondary to trauma.

At a Travel Board hearing in August 2007, the veteran 
testified in support of his claim for a compensable rating 
for his service-connected residuals of a left hand injury.  
He described limitation of motion of the left ring finger.  
There was numbness, and he reported some pain associated with 
his scars.  He felt that the scars were disfiguring.  He also 
reported weakness in the left hand and some loss of grip 
strength.  He felt that his left hand symptoms had increased 
since the last examination in 2006.  His symptoms were worse 
in the winter than in the summer.

The primary medical evidence regarding the service-connected 
left hand injury scar is contained in the report of a July 
2008 VA examination.  During that examination, it was noted 
that the claims file was reviewed.  The examiner noted that 
the veteran had a left palm scar that extended along the 
inferior border of the hypothenar eminence, extending from 
the radial aspect of the hypothenar eminence and extending in 
a curved fashion distally along the inferior border to the 
palm itself.  The scar measured 6.5 x 0.2 cm., and there was 
pain and tenderness in the scar on exam.  There was slight 
adherence to underlying tissue,  There was a smooth texture 
of the skin, and the scar was not unstable and without 
frequent loss of covering of skin over the scar, such as from 
ulceration or breakdown of the skin.  There was minimal to 
moderate depression the service contour of the scar on 
palpation.  The scar was not superficial.  It was deep with 
underlying soft tissue loss and damage.  The underlying soft 
tissue damage involved the entire 6.5 x 0.2 cm. of the scar.  
There was no inflammation, edema, or keloid formation.  The 
scar was hypo pigmented along the entire scar.  The scar was 
not involved with the face, and there were no areas of 
induration of inflexibility of the skin in the area of the 
scar.  There was no limitation of motion or limitation of 
function caused by the scar.  The examiner noted that the 
veteran considered the scar disfiguring.  

Upon rating decision in September 2008, the noncompensable 
rating in effect for a left hand injury scar was increased to 
10 percent, effective December 31, 2003.  Service connection 
was also granted for a scar of the left fourth finger PIP 
joint and for left wrist deformity, scaphoid, as secondary to 
the left hand injury.  Separate 10 percent ratings were 
granted, effective December 31, 2003.  As already noted, the 
only issue addressed in this decision, is the veteran's claim 
for a rating in excess of 10 percent for a left hand injury 
scar.  

Analysis

The veteran's scar of the left hand (palm) is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, DC 
7804 (2008).  Under that code, the maximum rating assignable 
is 10 percent, which is assigned for evidence on examination 
of superficial, painful scars.  Because the scar disability 
is already assigned the maximum rating under that code, an 
increase pursuant to DC 7804 is not feasible.  For the same 
reason, an increase under DC 7803 (providing a maximum 10 
percent disability rating for superficial, unstable scars) is 
not feasible.

The Board has considered other applicable rating criteria for 
evaluating scars pursuant to 38 C.F.R. § 4.118.  The evidence 
does not show, however, that the scar disability meets 
criteria that would warrant a rating greater than 10 percent 
under other relevant diagnostic codes for rating skin (scar) 
conditions.  38 C.F.R. § 4.118, DCs 7801 and 7802.  While the 
scar is deep, it does not cause limited motion or function.  
It does not cover an area of 144 square inches or more.  Id.  
Therefore, a rating greater than 10 percent for a left hand 
injury scar (palm) is not warranted under those codes.

Under DC 7805, other scars will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2008).  At the 2008 examination, the examiner noted that 
there was no limitation of function resulting from the scar 
of the left palm.  

It is noted that the veteran has expressed the opinion that 
the scar is disfiguring.  Disfiguring scars other than of the 
face, head, and neck are not evaluated on functions of 
disfigurement under the rating schedule.  There is no showing 
that this scar is such that any extraschedular rating is 
warranted.  Thus disfigurement does not provide a basis for 
an increased rating.

In summary, the service-connected left hand (palm) scar does 
not meet any pertinent criteria so as to warrant a disability 
rating in excess of 10 percent under any relevant diagnostic 
codes.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a left hand injury scar is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


